       Case 2:20-cv-00107-SMJ     ECF No. 45    filed 06/05/20   PageID.361 Page 1 of 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



1                                                                   Jun 05, 2020
                                                                        SEAN F. MCAVOY, CLERK

2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JEREMIAH LINZ, individually and            No. 2:20-cv-00107-SMJ
5    on behalf of all others similarly
     situated, CORY DAVIS, individually
6    and on behalf of all others similarly      ORDER GRANTING MOTION TO
     situated, and AARON KAMINSKY,              AMEND ANSWER AND
7    individually and on behalf of all others   AFFIRMATIVE DEFENSES AND
     similarly situated,                        COUNTERCLAIMS
8
                               Plaintiffs,
9
                  v.
10
     CORE VALUES ROADSIDE
11   SERVICE, LLC, and MARK
     HYNDMAN,
12
                               Defendants.
13

14         Before the Court, without oral argument, is Defendants Core Values

15   Roadside Service, LLC and Mark Hyndman’s Motion to Amend Answer and

16   Affirmative Defenses, and Add Counterclaims, ECF No. 38. Defendants have

17   attached a proposed First Amended Answer to the motion. ECF No. 38 at 419.

18   Plaintiffs do not oppose to the motion but reserve the right to assert additional

19   defenses or move to dismiss any of Defendants’ counterclaims. ECF No. 41. Having

20   reviewed the motion and the file in this matter, the Court is fully informed and


     ORDER GRANTING MOTION TO AMEND ANSWER AND AFFIRMATIVE
     DEFENSES AND COUNTERCLAIMS – 1
       Case 2:20-cv-00107-SMJ     ECF No. 45    filed 06/05/20   PageID.362 Page 2 of 2




1    grants the motion.

2          A party may amend its pleading “once as a matter of course” within specific

3    time periods. Fed. R. Civ. P. 15(a)(1). In all other instances, “a party may amend its

4    pleading only with the opposing party’s written consent or the court’s leave.” Fed.

5    R. Civ. P. 15(b). “The court should freely give leave when justice so requires.” Id.

6    In this case, Defendants do not contend they are permitted to amend as a matter of

7    right, and Plaintiffs do not object to the amendment. Moreover, because this case is

8    still nascent, amendment of the Answer is appropriate. Plaintiffs may assert

9    defenses or move to dismiss any of Defendants’ counterclaims as set forth in the

10   Federal Rules of Civil Procedure.

11         Accordingly, IT IS HEREBY ORDERED:

12         1.     Defendants’ Motion to Amend Answer and Affirmative Defenses, and

13                Add Counterclaims, ECF No. 38, is GRANTED.

14         2.     Within seven days of this order, Defendants shall file with this Court

15                and serve on Plaintiffs the proposed First Amended Answer.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel.

18         DATED this 5th day of June 2020.

19                        _________________________
                          SALVADOR MENDOZA, JR.
20                        United States District Judge


     ORDER GRANTING MOTION TO AMEND ANSWER AND AFFIRMATIVE
     DEFENSES AND COUNTERCLAIMS – 2
